Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 01/28/2021. In virtue of this communication, claims 1-3, 8-26, 30-34, 38-43 are allowed.
Claims 4-7, 27-29, and 35-37 have been canceled.

Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 01/19/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.


 Response to Arguments
Applicant's arguments filed on 01/28/2021 with respect to claims1-3, 8-26, 30-34, and 38-43 have been considered.
With regard to claim objection, the objection has been withdrawn necessitated by amendment filed on 01/28/2021.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 01/28/2021.


Allowable Subject Matter

Claims 1-3, 8-26, 30-34, and 38-43 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Talathi et al. (US 2015/0254532), discloses a method for image processing includes determining features of multiple stored images from a pre-trained deep convolutional network. The method also includes clustering each image of the multiple stored images based on the determined features. (Abstract)
Tuomas Lukka et al; “ZenRobotics Recycler– Robotic Sorting using Machine Learning” discloses the ZenRobotics Recycler, a system that sorts construction and demolition (CND) waste by picking valuable objects from a conveyor belt using robotic hands. It is the first CND recycling system that reaches a useful purity of wood, stone, and metal without resorting to human sorters. We describe how we applied machine learning to solve some of the key problems such as recognizing materials and grasping irregular objects from a waste stream on a conveyor. (Abstract.)

Nakamura Satoshi (JP5433182) discloses a waste material discrimination method and a waste material discrimination device, and more particularly to an improvement in waste material discrimination based on an image obtained by photographing waste. (Abstract)

A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A system, the system comprising: at least one imaging device configured to generate an image frame of one or more target objects within an area; an object characterization processor coupled to the at least one imaging device and comprising one or more Neural Processing Units and a Neural Network Parameter Set, wherein the Neural Network Parameter Set stores learned parameters utilized by the one or more Neural Processing Units for characterizing the one or more target objects, wherein the object characterization processor is configured to: detect that a first target object of a first material is present within the image frame; detect that a second target object of a   
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




						Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661